Appeal from a judgment of the Supreme Court (Feldstein, J.), entered March 15, 2012 in Franklin County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging a January 2011 determination of respondent denying his request for parole release. The Attorney General has advised this Court that petitioner reappeared before respondent in December 2012, at which time he was granted an open parole release date of March 7, 2013. In view of this, the appeal must be dismissed as moot (see Matter of Phillips v Lemons, 79 AD3d *12251555 [2010]; Matter of Wingate v New York State Div. of Parole, 50 AD3d 1336, 1337 [2008]).
Mercure, J.E, Stein, Spain and McCarthy, JJ., concur.
Ordered that the appeal is dismissed, as moot, without costs.